Citation Nr: 0401676	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  01-01 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his sister




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
January 1971.  The veteran was declared incompetent by rating 
action in January 2001.  The appellant is the custodian and 
sister of the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  This rating decision granted the 
veteran service connection and a 10 percent rating for post-
traumatic stress disorder.  The grant of service connection 
was made effective from July 1999.  The veteran appealed the 
assignment of the 10 percent initial rating.  By rating 
action in May 2003, the RO granted the veteran an increased 
initial evaluation of 30 percent, also effective from July 
1999.


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder is manifested by no more than mild symptoms of 
disturbed sleep, problematic relationships, and irritability.




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for post-traumatic stress disorder, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and his representative, if represented, 
of all information and evidence needed to substantiate and 
complete a claim.  38 U.S.C. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The rating actions, the statement of the case, the 
supplemental statements of the case and a VA notice letter 
sent to the veteran in July 2003, informed the veteran of the 
information and evidence needed to support his claim, the 
applicable law, and the development responsibilities and 
activities of the VA and the veteran.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Hence, the VA's 
notification requirements have been met, and the VA has no 
outstanding duty to inform.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran 
was provided VA examinations in August 2000, March 2001, and 
March 2003.  The Board has obtained VA outpatient treatment 
records.  A notation made in February 2003 indicates that the 
veteran and appellant had been contacted and that they had 
stated that the veteran had not received any medical 
treatment for post-traumatic stress disorder in 2002 and 
2003.  The appellant and the veteran provided testimony 
before a hearing officer in February 2001.  The appellant and 
the veteran have been accorded ample opportunity to present 
evidence and argument in support of the appeal, and they have 
done so.  There is no indication that there exists any 
evidence which has a bearing on the issue decided below which 
has not been obtained. 

The July 2003 VA notice letter instructed the appellant to 
submit additional evidence and information, preferably within 
30 days.  This letter went on to state that the evidence 
could be sent in within one year of the date of that letter.  
In legislation enacted on December 16, 2003, Congress amended 
38 U.S.C.A. § 5103(b) to allow VA to adjudicate a claim for 
VA benefits before expiration of the one-year period provided 
in the statute.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. § 5103(b)).  The amendment to the 
statute is effective November 9, 2000, the date of enactment 
of the VCAA.  The December 2003 amendment supersedes the 
holding by the Federal Circuit in Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), that a claim for VA benefits could not 
be denied until one year had expired after notice to the 
claimant of the evidence needed to substantiate the claim.  
Accordingly the Board may now consider the appellant's claim 
even though a year has not passed since issuance of the July 
2003 notice letter. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected psychiatric disorder at issue.  The Board 
is of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to the veteran's 
service-connected post-traumatic stress disorder, except as 
reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

VA outpatient records dated in June 1999, April 2000, June 
2000, and July 2000 showed the veteran to have global 
assessment of functioning (GAF) scores ranging from 36 to 41.  
The veteran was noted to be impulsive.  He complained of 
flashbacks and nightmares.  There was no evidence of 
delusions.  The veteran was noted to be constantly 
hypervigilant and he reported hyperarousal symptoms to 
helicopter sounds.

The veteran was interviewed by a VA social worker in August 
2000.  The veteran reported increased nightmares and 
flashbacks.  He reported invasive nightmares that caused him 
to wake up with cold sweats and tears.  He admitted having a 
difficult time relating to others.

On VA psychiatric examination in August 2000 the veteran 
reported that he could not get around crowds.  He stated that 
little people and Asians bothered him.  The veteran reported 
that his house was fortified like a bunker, but he had been 
made to take the booby traps down.  He asserted that his 
brother had found him naked in the woods with a gun.  The 
veteran stated that he did not remember his own history.  The 
veteran denied thoughts of hurting himself or others, but 
stated that he would attack somebody if they messed with him.  
The veteran's appearance and hygiene were judged to be 
adequate.  The veteran's speech was rambling, he frequently 
digressed, or did not answer questions directly.  The veteran 
reported that he heard the sound of bullets going through his 
aircraft and that made him jump.  It appeared that the 
veteran's impulse control, insight and judgment were somewhat 
lacking.  The veteran asserted that he was territorial and 
that he was bothered by crowds.  He described intense 
psychological stress when exposed to helicopters flying over 
his house, Fourth of July sounds, and gunshots.  The veteran 
asserted that he had diminished interest and that he was not 
close to anyone.  The veteran reported that he was so nervous 
that he had gritted out all his teeth.  He appeared to be 
hypervigilant and said that he had problems with 
irritability.  It did not appear that the veteran had 
difficulty sleeping at that time, but his ex-wife had told 
him that he woke up sweating.  

The examiner noted that the veteran had experienced a 
motorcycle injury to the head, and at that time a brain tumor 
was discovered and removed.  After his tumor surgery, the 
veteran had had left-sided hemiparesis.  It was noted that 
following his head injury the veteran's sister had become his 
payee, and the veteran reported difficulty with remembering 
and acting responsibly.  The diagnoses included post-
traumatic stress disorder.  The veteran's current GAF was 
estimated to be approximately 43.  The examiner stated that 
symptomatology due to post-traumatic stress disorder alone 
resulted in a GAF of 67.

The veteran and his sister testified before a hearing officer 
in February 2001.  The veteran stated that he had problems 
with irritability and anger due to his post-traumatic stress 
disorder.  He reported that he was bothered by the sound of 
helicopters and that young kids frightened him.  The 
veteran's sister stated that the veteran had poor memory due 
to his post-traumatic stress disorder.  The veteran stated 
that he was currently working as a groundskeeper, but that he 
did not care at all about the job.  The veteran reported that 
it had been recommended that he go to PTSD talk groups, but 
he had no interest in going.  He said that he had enough 
problems that he was trying to forget about.

The veteran was afforded another VA psychiatric examination 
in March 2001.  It was noted that the veteran had been in a 
motorcycle accident in 1987, and soon after had had a large 
tumor removed from his head.  It was indicated that the 
veteran was relatively disabled and judged incompetent.  The 
veteran stated that he had very low self-esteem.  He said 
that he had crying spells almost daily, but no suicidal 
thoughts.  It was not clear to him why he cried, but he 
became very emotional at many different kinds of things.  The 
examiner noted that such emotionality and unrelated tearing 
was common in individuals who had received head injuries.  
The veteran reported that he got confused at times and at 
such times he became "wired."  The examiner noted that the 
veteran's post-traumatic stress disorder was characterized by 
nightmares, disturbed sleep, problematic relationships, 
anger, foreshortened future, and low self-esteem, and that 
all were at least mildly disturbing to the veteran.  The 
examiner stated that the veteran's memory loss, poor 
judgment, lack of orientation to the appropriateness of the 
interview situation, and disinhibition all came from 
residuals of the brain tumor and not from the post-traumatic 
stress disorder.  The examiner was of the opinion that the 
veteran's post-traumatic stress disorder caused relatively 
little of the veteran's overall problems in living.  The 
veteran's overall GAF was noted to be 40.  The examiner 
stated that considering only the veteran's post-traumatic 
stress disorder, and not his brain tumor, alcohol use, or 
personality disorder, the veteran's GAF was 70.

On VA neurological examination in March 2001, the examiner 
was of the opinion that the veteran's memory defect, 
impulsivity, motor abnormalities, and irritability were all 
the direct result of the brain tumor, its treatment, and the 
closed head injury.  

On VA psychiatric examination in March 2003, mental status 
examination revealed that the veteran had somewhat poor 
hygiene and slipshod grooming.  His speech was accelerated 
and prone to the reflection of rapidly fluctuating ideation.  
Mood and affect were both irritable.  There was some 
suggestion of delusional persecutory ideation, but that did 
not amount to a clear psychotic phenomenon.  The veteran was 
oriented to time but it was clearly an effort to perform.  
Attention could be gained with some effort, and concentration 
was maintained unevenly.  Abstraction was generally poor to 
fair and tended toward idiosyncratic ideation.  Impulse 
control was poor to fair.  Judgment was poor to fair, and 
insight was quite limited.  The veteran was not considered 
competent for VA purposes.  

The examiner noted that the veteran continued to give a 
history and symptomatology consistent with residuals of 
closed head injury, a long-standing personality disorder, and 
post-traumatic stress disorder.  Globally, his symptoms did 
not appear substantively different from those reported on the 
veteran's March 2001 psychiatric examination report.  The 
veteran reported some increase in intrusive ideation and an 
increase in social ideation, but there was no objective 
reference for that date and one could only take the veteran's 
self report.  The examiner noted that the veteran's overall 
GAF was 38 and that the GAF resulting solely due to post-
traumatic stress disorder was likely to be 65.

A psychiatric disability which is productive of occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or: symptoms 
controlled by continuous medication will be assigned a 10 
percent evaluation.  A 30 percent evaluation is assigned 
where there is disability productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent disability 
evaluation encompasses post-traumatic stress disorder 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships).  A 70 
percent rating contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

The Board is of the opinion that the veteran's post-traumatic 
stress disorder symptomatology, as described by the medical 
evidence does not meet the criteria for an initial rating in 
excess of 30 percent.  The veteran has indicated that he 
experiences frequent nightmares and intrusive thoughts.  He 
has also been noted to be depressed and anxious.  In 
addition, the medical evidence shows that the veteran's 
overall GAF has been as low as 36.  However, the VA 
physicians have consistently indicated that the bulk of the 
veteran's psychiatric disability is due to the residuals of 
his closed head injury and to residuals of his brain tumor 
removal.  When the VA examiners estimated the veteran's GAF 
solely due to his service-connected post-traumatic stress 
disorder symptoms, they have indicated that the veteran's GAF 
was 65 or 70.  GAF's in this range contemplate only mild 
symptoms with some difficulty in social, occupational, or 
school functioning.  American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994) (DSM IV).  The March 2001 VA examiner stated 
that the veteran's post-traumatic stress disorder symptoms 
were mildly disturbing.  Consequently, the Board believes 
that the psychiatric disability resulting from the veteran's 
post-traumatic stress disorder symptoms are only mild in 
nature.  The preponderance of the evidence reveals that the 
veteran does not meet the criteria for an initial rating in 
excess of 30 percent for post-traumatic stress disorder.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (2003) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  While 
the veteran has been noted to be totally disabled by VA 
physicians, these physicians have clearly noted that the 
veteran's unemployability is due to the veteran's head injury 
and tumor surgery, and not due to his post-traumatic stress 
disorder.  Furthermore, the record indicates that the veteran 
engages in part time employment.  Consequently, the Board 
finds that the record does not reveal that the veteran's 
post-traumatic stress disorder has resulted in frequent 
hospitalizations or any other such related factors such as to 
render impractical the application of the regular schedular 
standards.

Since this appeal stems from the initial grant of service 
connection, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(2000).  After having carefully reviewed the evidence of 
record, the Board concludes that the requirements for a 
rating in excess of 30 percent for post-traumatic stress 
disorder, have not been met at any time since the grant of 
service connection.  Accordingly, staged ratings are not for 
application. 


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder have not been met.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



